DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the Amendments and Arguments filed on 03 June 2021. The Applicants’ amendment and remarks have been carefully considered, but they are moot in view of new grounds for rejection. Hence, this Action has been made FINAL. 
Any rejections of the previous office action not addressed in this action are considered resolved and no longer pertain to the prosecution of this application.

Response to Amendments and Arguments
The examiner has carefully considered the applicant’s arguments and remarks, but they are moot in view of new grounds for rejection. The amendment which necessitates a new reference is “sending the voice to the terminal held by the terminal holder”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  

Claims 1, 3-6, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110257973, hereinafter referred to as Chutorash et al., in view of US 20200152193, hereinafter referred to as Onaka, and further in view of US 20200020331, hereinafter referred to as Kim et al.

Regarding claim 1 (currently amended), Chutorash et al. discloses a terminal holder for holding a terminal placed thereon firmly (“Referring now to FIG. 3, a portable electronic device 116 is shown near and in communication with vehicle control system 106. According to various exemplary embodiments, portable electronic device 116 may communicably couple to vehicle control system 106 via a wired or wireless connection. In the embodiment shown in FIG. 3, portable electronic device 116 may attach to or physically rest in a holder 302 configured to hold portable electronic device 116 and provide a physical connection (e.g., a power charging connection, a communication link connection, etc.) to vehicle control system 106,” Chutorash et al., para [0050]. Here, the portable electronic device serves as a terminal, and the vehicle control system serves as a terminal holder.), comprising a far-field voice pickup device (“Vehicle control system 106 is shown to include a communication device 120, a data processing system 122, a display driver 124, a user interface 126, an audio input device 128, an audio output device 130, an output display 108, and a memory device 132,” Chutorash et al. , para [0052].), a far-field playback device (“Vehicle control system 106 is shown to include a communication device 120, a data processing system 122, a display driver 124, a user interface 126, an audio input device 128, an audio output device 130, an a speech recognition device 136, and a text-to-speech device 138,” Chutorash et al., para [0062]. The speech recognition device analyzes the voice.);   

the far-field voice pickup device receiving voice sent by a user, and sending the voice to the voice analysis device (“Audio input device 128, for example a microphone, is configured to receive the utterance of a user for transmission to data processing system 122 for speech recognition so that the functions of vehicle control system 106 may be operated by voice command,” Chutorash et al., para [0058].); and 

the far-field playback device playing voice play information received from the terminal in communication connection with the terminal holder (“According to an exemplary embodiment, user interface elements, display elements, audio input and output elements and the like mounted in the vehicle and communicably coupled to vehicle control system 106 may be used to provide input and/or output features to a connected (e.g., wired, wirelessly) portable electronic device brought into the vehicle,” Chutorash et al., para [0049]. Also, “Media decoding elements 710 provided on portable device 116 may be used to decode audio files stored on portable device 116 and/or vehicle control system 106. The decoded audio and/or a transformed data stream or file may be provided from portable device 116 to vehicle control system 106 for storage, further processing, and/or output via vehicle audio system 746,” Chutorash et al., para [0080].   

While Chutorash et al. discloses that the speech recognition device can trigger or activate processing activities and features of a connected portable electronic device (Chutorash et al., para [0064]), Chutorash et al. does not specifically disclose the voice analysis device analyzing the voice, determining whether the voice containing a preset wake-up word, and sending the voice to [[a]]the terminal held by the terminal holder and in communication connection with the terminal holder in response to the preset wake-up word being contained in the voice.

Onaka is cited to disclose determining whether the voice containing a preset wake-up word, and sending the voice to the terminal and in communication connection with the terminal holder in response to the preset wake-up word being contained in the voice (“In the present embodiment, the activation phrase detecting section 530 detects an activation request made through a voice. The activation request made through a voice may be a predetermined activation word or activation phrase,” Onaka, para [0137].). Onaka benefits Chutorash et al. by providing a predetermined activation word to the control apparatus (Onaka, para [0137]), thereby activiating the system only when intended and eliminating unintentional communication with the control apparatus. Therefore, it would be obvious for one skilled in the art to combine the teachings of Chutorash et al. with those of Onaka to improve the vehicle user interface system of Chutorash et al.  

While Chutorash et al. does disclose a far-field playback device comprising a speaker (audio output device 130), Chutorash et al. does not specifically disclose wherein the far-field playback device comprises a plurality of speakers of different orientations.

Kim et al. is cited to disclose wherein the far-field playback device comprises a plurality of speakers of different orientations (“In the inside of the vehicle 200, a speaker 232 configured to perform a dialogue with a user or configured to output a sound so that the service desired by the user may be provided. For example, the speaker 232 may be provided inside of the driver's seat door 253a and the passenger-seat door 253b,” Kim et al., para [0094].). Kim et al. benefits Chutorash et al. by providing an audio system with different speaker orientations (Kim et al., para [0094]), thereby allowing the user to better hear the audio. Therefore, it would be obvious for one skilled in the art to combine the teachings of Chutorash et al. with those of Kim et al. to improve the vehicle user interface system of Chutorash et al.  

As to claim 6, claim 6 is rejected on the same grounds as claim 1.

Claim 2 canceled.

Regarding claim 3 (currently amended), Chutorash et al., as modified by Onaka and Kim et al., discloses the terminal holder according to claim [[2]]1, wherein the far-field playback device comprises a power amplifier for amplifying power of the voice play information (“Audio output interface 178 may convert digital signals to analog, amplify the signals, normalize the signals, or otherwise before providing the signals (or a 

Regarding claim 4 (previously presented), Chutorash et al., as modified by Onaka and Kim et al., the terminal holder according to claim 1, wherein the terminal holder further comprises a Bluetooth module, the Bluetooth module of the terminal holder sends a communication link establishment instruction to a Bluetooth module of the terminal when the voice contains the preset wake-up word, to trigger an establishment of a Bluetooth synchronous connection oriented link between the Bluetooth module of the terminal and the Bluetooth module of the terminal holder (“Communication device 120 is generally configured to establish communication link 118 with portable electronic device 116 or another remote source 116. In one exemplary embodiment, vehicle control system 106 may establish a wireless communication link such as with a Bluetooth communications protocol,” Chutorash et al., para [0053]. And, “According to an exemplary embodiment, speech recognition device 136 may be able to trigger or activate processing activities and features of a connected portable electronic device. For example, speech recognition device 136 may be able to pass commands to mobile device 144 to facilitate interactive control of mobile device 144 via communication link 118,” Chutorash et al., para [0064].).  

Regarding claim 5 (original), Chutorash et al., as modified by Onaka and Kim et al., discloses the terminal holder according to claim 4, wherein the terminal holder sends the voice to the terminal through the Bluetooth synchronous connection oriented link communication link 118 with portable electronic device 116 or another remote source 116. In one exemplary embodiment, vehicle control system 106 may establish a wireless communication link such as with a Bluetooth communications protocol,” Chutorash et al., para [0053].  And, “According to an exemplary embodiment, speech recognition device 136 may be able to trigger or activate processing activities and features of a connected portable electronic device. For example, speech recognition device 136 may be able to pass commands to mobile device 144 to facilitate interactive control of mobile device 144 via communication link 118,” Chutorash et al., para [0064]. This excerpt shows how the vehicle control system (i.e., terminal holder) sends voice to the portable electronic device (i.e., terminal).), and the terminal holder receives the voice play information from the terminal through the Bluetooth2 4838-4794-2356.1synchronous connection oriented link (“According to an exemplary embodiment, user interface elements, display elements, audio input and output elements and the like mounted in the vehicle and communicably coupled to vehicle control system 106 may be used to provide input and/or output features to a connected (e.g., wired, wirelessly) portable electronic device brought into the vehicle,” Chutorash et al., para [0049].).

Regarding claim 9 (original), Chutorash et al., as modified by Onaka and Kim et al., discloses the far-field voice interaction system according to claim 7, wherein, when the control information comprises 10voice play information, the terminal sends the voice play information to the terminal holder, and a far-field playback device of the terminal holder plays the voice play information (“According to an exemplary embodiment, user audio input and output elements and the like mounted in the vehicle and communicably coupled to vehicle control system 106 may be used to provide input and/or output features to a connected (e.g., wired, wirelessly) portable electronic device brought into the vehicle,” Chutorash et al., para [0049].).  

Regarding claim 11 (previously presented), Chutorash et al., as modified by Onaka and Kim et al., discloses the terminal holder according to claim 1, wherein the far-field voice pickup device comprises a microphone array composed of a certain number of microphones (“Audio input device 128, for example a microphone, is configured to receive the utterance of a user,” Chutorash et al., para [0058]. Here, the microphone array is composed of a single microphone.).


Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110257973, hereinafter referred to as Chutorash et al., in view of US 20200152193, hereinafter referred to as Onaka, further in view of US 20200020331, hereinafter referred to as Kim et al., and further in view of US 20210163032, hereinafter referred to as Ohkubo et al.

Regarding claim 7 (original), Chutorash et al., as modified by Onaka and Kim et al., discloses the far-field voice interaction system according to claim 6, wherein the terminal comprises a control device and an executive device (“For example, speech recognition device 136 may be able to pass commands to mobile device 144 to facilitate interactive control of mobile device 144 via communication link 118,” Chutorash et al., 

Although Chutorash et al. teaches that the vehicle control system (i.e., terminal holder) performs voice analysis, Chutorash et al. does not teach that the control device (a part of the terminal) performs analysis processing on the voice, determines control information corresponding to the voice, and sends the control information to the executive device.

Ohkubo et al. is cited to teach that 20the control device performs analysis processing on the voice, determines control information corresponding to the voice, and sends the control information to the executive device (“Further, a portion of the hardware described in FIG. 1 or a portion of the function of the controller 100 described in FIG. 2 may be realized by a mobile terminal connected by a network. For example, a mobile device having a voice input unit 101 and a voice recognition unit 102 may perform voice  recognition of the user’s utterance and interactions with the user and may be configured to transmit the results recognized by the voice to the vehicle,” Ohkubo et al., para [0055].); and 

the executive device performs an operation 25corresponding to the control information (Ohkubo et al., para [0055]. Here, the voice recognition is an operation operation corresponding to the control information.). Ohkubo et al. benefits Chutorash et al. by providing a shortened time from when the user speaks to when the device operates (Ohkubo et al., para [0007]). Therefore, it would be obvious for one skilled in the art to combine the teachings of Chutorash et al. with those of Ohkubo et al. to improve the vehicle user interface system of Chutorash et al.  

Regarding claim 8 (original), Chutorash et al., as modified by Onaka and Kim et al., discloses the far-field voice interaction system according to claim 6, wherein the far-field voice interaction system comprises a cloud server (“For example, vehicle control system 106 may repeat a user selected function back to the user, provide navigational information, announce directions, announce menu options, announce media file information, provide phonebook or contact information, or other information related to data stored in memory 132, remote source 116, remote server 154, etc.,” Chutorash et al., para [0065].).

Chutorash et al., though, does not teach that the cloud server receives voice sent by the terminal, performs analysis processing on the voice, determines control information corresponding to the voice, and sends a control instruction comprising the 5control information to the terminal, to cause the executive device of the terminal to perform an operation corresponding to the control information.

Ohkubo et al. is cited to teach that 20the cloud server receives voice sent by the terminal, performs analysis processing on the voice, determines control information corresponding to the voice, and sends a control instruction comprising the 5control information to the terminal, to cause the executive device of the terminal to perform an operation corresponding to the control information (“In the above-described embodiment, each hardware described in FIG. 1 is exemplified as a device mounted on a vehicle, but a part of the hardware described in FIG. 1 or a part of the function of the controller 100 described in FIG. 2 may be realized by a part of a server connected by a network. For example, the voice recognition unit 102 may be provided in a server connected by a network, and the voice data from the voice input/output unit 101 provided in the vehicle may be received to transmit the result recognized by the voice to the vehicle. Further, a portion of the hardware described in FIG. 1 or a portion of the function of the controller 100 described in FIG. 2 may be realized by a mobile terminal connected by a network. For example, a mobile device having a voice input unit 101 and a voice recognition unit 102 may perform voice  recognition of the user’s utterance and interactions with the user and may be configured to transmit the results recognized by the voice to the vehicle,” Ohkubo et al., para [0055].). Ohkubo et al. benefits Chutorash et al. by providing a shortened time from when the user speaks to when the device operates (Ohkubo et al., para [0007]). Therefore, it would be obvious for one skilled in the art to combine the teachings of Chutorash et al. with those of Ohkubo et al. to improve the vehicle user interface system of Chutorash et al.  
	
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 20110257973, hereinafter referred to as Chutorash et al., in view of US 20200152193, hereinafter referred to as Onaka, further in view of US 20200020331, hereinafter referred to as Kim et al., and further in view of US 20180109895, hereinafter referred to as Audfray et al.

Regarding claim 10 (original), Chutorash et al., as modified by Onaka and Kim et al., discloses the far-field voice interaction system according to 15claim 6, wherein the 

Audfray et al. is cited to disclose wherein after a communication link is established between the terminal and the terminal holder, the terminal switches an operating state of the near-field voice 20pickup device and the near-field playback device to an off state (“In order to reduce potential leakage of near-field audio content played back by the near-field loudspeakers 407-408 to the other listener positions 410, the near-field playback may automatically be turned off at a listener position when nobody is located at that listener position,” Audfray et al., para [0192].). Audfray et al. benefits Chutorash et al. by turning off near-field loudspeakers, thereby avoiding potential pick-up by the voice interaction device of Chutorash et al. (Audfray et al., para [0192]). Therefore, it would be obvious for one skilled in the art to combine the teachings of Chutorash et al. with those of Audfray et al. to improve the vehicle user interface system of Chutorash et al.


Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure and is listed in form 892. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE L THOMAS-HOMESCU whose telephone number is (571)272-0899.  The examiner can normally be reached on Mon-Fri 8-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 5712727453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNE L THOMAS-HOMESCU/Primary Examiner, Art Unit 2656